Citation Nr: 0016196	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-03 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) burial 
benefits.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1979.  The veteran died in January 1998.  The 
claimant is the veteran's sister.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision letter from the 
Montgomery, Alabama VA Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in January 1998.

2.  Evidence of record shows that that the veteran's mother, 
F. W., paid the veteran's funeral bill. 

3.  The veteran's mother did not file a claim for VA burial 
benefits.

4.  No proper Power of Attorney or declaration of 
representation is on record appointing the claimant to 
represent the mother of the veteran in a claim for VA burial 
benefits.


CONCLUSION OF LAW

The claimant has no standing to file a claim for payment of 
nonservice-connected VA burial benefits.  38 U.S.C.A. §§ 
2304, 7105(b)(2) (West 1991); 38 C.F.R. § 3.1601 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A death certificate shows that the veteran died in January 
1998.  In March 1998, the RO received an application for 
burial benefits from the claimant.  On the application form, 
it was indicated that costs for services rendered for the 
funeral and burial of the veteran were paid by the claimant.  
In a July 1998 letter, the claimant reported that the 
veteran's funeral bill was paid by the veteran's mother, 
F.W., and that she received financing assistance to do so.  
The funeral bill as well as the financing documents signed by 
F.W. were attached.  The claimant's name does not appear on 
any of the documents pertaining to payment of the veteran's 
funeral expenses.  

VA regulations specifically provide that claims for 
reimbursement or direct payment of burial and funeral 
expenses under 38 C.F.R. § 3.1600(b) and plot or internment 
allowance under 38 C.F.R. § 3.1600(f) may be executed by the 
individual whose personal funds were used to pay the burial 
and funeral or defray the plot expenses.  38 C.F.R. § 3.1601 
(1999).  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In the instant case, as the claimant has 
stated that the entire bill in this case was actually paid by 
F.W., the mother of the veteran.  Thus, under the applicable 
regulations, the claimant is not a proper party to bring a 
claim for VA burial benefits.  

The Board notes that the mother of the veteran has not filed 
a claim for burial benefits nor did she appeal the denial of 
the burial allowance to the Board.  Moreover, although the 
claimant indicates that she is acting on behalf of her 
mother, there is no proper Power of Attorney or declaration 
of representation is on record appointing the claimant to 
represent the mother of the veteran in an appeal to the Board 
of the denial of a nonservice-connected burial allowance.  In 
view of the foregoing, the claimant's claim for burial 
benefits has no legal merit or entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. at 430. 


ORDER

The claim of entitlement to burial benefits is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

